                                                Case 5:18-md-02834-BLF Document 666 Filed 04/28/21 Page 1 of 2



                                           1   J. DAVID HADDEN (CSB No. 176148)
                                               dhadden@fenwick.com
                                           2   SAINA S. SHAMILOV (CSB No. 215636)
                                               sshamilov@fenwick.com
                                           3   MELANIE L. MAYER (admitted pro hac vice)
                                               mmayer@fenwick.com
                                           4   TODD R. GREGORIAN (CSB No. 236096)
                                               tgregorian@fenwick.com
                                           5   RAVI R. RANGANATH (CSB No. 272981)
                                               rranganath@fenwick.com
                                           6   CHIEH TUNG (CSB No. 318963)
                                               ctung@fenwick.com
                                           7   FENWICK & WEST LLP
                                               Silicon Valley Center
                                           8   801 California Street
                                               Mountain View, CA 94041
                                           9   Telephone:     650.988.8500
                                               Facsimile:     650.938.5200
                                          10
                                               Counsel for AMAZON.COM, INC.,
                                          11   AMAZON WEB SERVICES INC., and
                                               TWITCH INTERACTIVE, INC.
                                          12
                                                                       UNITED STATES DISTRICT COURT
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                          14
                                                                              SAN JOSE DIVISION
                                          15

                                          16
                                               IN RE: PERSONALWEB TECHNOLOGIES            Case No.: 5:18-md-02834-BLF
                                          17
                                                                                          MOTION TO REMOVE
                                          18                                              INCORRECTLY FILED DOCUMENTS
                                                                                          BY AMAZON.COM, INC., AMAZON
                                          19                                              WEB SERVICES, INC., AND TWITCH
                                          20                                              INTERACTIVE INC.

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               MOTION TO REMOVE INCORRECTLY
                                               FILED DOCUMENTS                                          Case Nos.: 5:18-md-02834-BLF
                                                 Case 5:18-md-02834-BLF Document 666 Filed 04/28/21 Page 2 of 2




                                           1          Amazon.com, Inc., Amazon Web Services, Inc., and Twitch Interactive, Inc. (collectively,

                                           2   “Amazon”) respectfully submit this motion to permanently remove from the record the documents

                                           3   filed under Dkt. 657, including an unredacted version of a document inadvertently filed publicly

                                           4   (Dkt. 657-3). Amazon has filed a corrected motion at Dkt. 658.

                                           5
                                                Date: April 28, 2021                            Respectfully submitted,
                                           6
                                                                                                FENWICK & WEST LLP
                                           7

                                           8
                                                                                                By: /s/ Todd R. Gregorian
                                           9                                                    TODD R. GREGORIAN (CSB No. 236096)

                                          10                                                        Counsel for AMAZON.COM, INC.,
                                                                                                    AMAZON WEB SERVICES, INC., and
                                          11                                                        TWITCH INTERACTIVE, INC.

                                          12
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                MOTION TO REMOVE INCORRECTLY
                                                FILED DOCUMENTS                                 1                   Case Nos.: 5:18-md-02834-BLF
